       CASE 0:19-cv-00260-JNE-ECW Doc. 118 Filed 03/05/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Bradley W. Foster,

              Plaintiff,

v.                                                        Case No. 19-cv-260 (JNE/ECW)
                                                          ORDER
Mark Phinney, Badge No. 5250, St. Louis
County Deputy Sheriff, in an individual and
official capacity,

              Defendant.

       This matter is before the Court on a Report and Recommendation (R&R”) dated

January 20, 2021, by the Honorable Elizabeth Cowan Wright, United States Magistrate

Judge. ECF No. 115. The R&R recommends that the Court grant Defendant Mark

Phinney’s Motion for Summary Judgment. ECF No. 88. Plaintiff objected to the R&R.

ECF No. 116. Defendant Phinney did not respond to Plaintiff’s objections.

       Plaintiff makes two objections. First, Plaintiff argues that a provision of the St.

Louis County Sheriff’s Policy on Prisoner Handling and Restraints applies to the case at

hand. The Policy provides specific instructions with respect to probate transports:

       Probate Transports:

       The following Minnesota Statutes shall be applied in transporting and
       handling individuals under probate commitment:

       a. 252.06; Sheriff to Transport Persons with Mental Retardation: “It shall
       be the duty of the Sheriff of any county, upon request of the commissioner
       of human services, to take charge of and transport any person with mental
       retardation who has been committed by the probate court of any county to
       the care and custody of the commissioner of human services to such
       hospital as may be designated by the commissioner of human services.”



                                              1
       CASE 0:19-cv-00260-JNE-ECW Doc. 118 Filed 03/05/21 Page 2 of 4




       b. 253B.05 (Subd 2) Ref: Peace Officer 72 hour Hold: States in part: “A
       peace or health officer may take a person into custody and transport the
       person to a licensed physician or treatment facility if the officer has reason
       to believe that the person is mentally ill or mentally retarded, or chemically
       dependent or intoxicated and in imminent danger of injuring self or others
       if not immediately restrained.”

       c. 253B.07 (Subd 6) Ref: Judicial Probate Commitments: States in part:
       “the court may order a peace officer to take a proposed patient into custody
       and transport to a treatment facility. The order of the court may be executed
       on any day and at any time, and by use of all necessary restraint upon the
       proposed patient.”

       d. 253B.10 (Subd 2) Procedures for Commitment: States in part: “When a
       mentally ill or chemically dependent person is about to be placed in a
       treatment facility, the county may order the designated agency, the
       treatment facility, or any responsible adult to transport the patient to the
       treatment facility. Unless otherwise ordered by the court, a peace officer
       who provides the transportation shall not be in uniform and shall not use a
       vehicle visibly marked as a police vehicle. The proposed patient may be
       accompanied by one or more interested persons.”

       e. 253.11 Ref: Mentally Ill or Chemically Dependent Persons NOT
       Charged with a Crime: States in part: “Except when ordered by the court
       pursuant to a finding of necessity to protect the life of the proposed patient
       or others, no person subject to the provisions of this chapter shall be
       confined in a jail or correctional institution.”

       Use of Restraints on Probate patients:
       Transport Deputy(ies) shall assess the type, and amount of restraints to be
       used for each patient prior to transport. The Transport Deputy(ies) may
       contact the Medical Facility to ascertain what type of restraints, if any, are
       required. ECF No. 94-1 at 6-8.


Specifically, Plaintiff contends that the R&R erred in finding he was not a probate patient

and thus not subject to the “Use of Restraints on Probate patients” provision of the

Policy. Contrary to what Plaintiff asserts however, the R&R never found Plaintiff was not

under probate jurisdiction. Instead, the R&R found that the Policy provision at issue “did



                                              2
            CASE 0:19-cv-00260-JNE-ECW Doc. 118 Filed 03/05/21 Page 3 of 4




not apply to transports of committed persons in the MSOP to or from court.” ECF No.

115 at 10 (emphasis added). Plaintiff provides no evidence to contradict Defendant

Phinney’s evidence that the “Use of Restraints on Probate patients” provision applies

only to the kinds of transports specified in sections a-e of the provision. See ECF No. 113

¶¶ 5-6. In other words, the “Use of Restraints on Probate patients” provision does not

apply to all transport of those under probate jurisdiction; it applies only to the specific

kinds of transport listed. Transport to or from court is not one of the kinds of transport

listed. 1

        Second, Plaintiff argues that the R&R improperly weighs the evidence in favor of

the Defense, without considering Plaintiff’s evidence. Yet, Plaintiff does not point to any

specific evidence that the R&R failed to consider. For example, rather than providing

evidence from the record, Plaintiff merely states, “In this case, the simplified facts are

that Plaintiff charges he was unnecessarily physically injured by the defendants. See

Complaint, generally.” ECF No. 116 at 3. Plaintiff’s factual allegations do not create a

genuine issue for trial. As Plaintiff himself points out, Plaintiff “must demonstrate on the

record the existence of specific facts which create a genuine issue for trial.” Krenik v.

Cnty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995). “Mere allegations [such as those in a

complaint], unsupported by specific facts or evidence beyond the nonmoving party’s own

conclusions, are insufficient to withstand a motion for summary judgment.” Thomas v.

Corwin, 483 F.3d 516, 526-27 (8th Cir. 2007).


1
 Even if the Policy provision were to apply to Plaintiff, Plaintiff does not explain how
application of the Policy provision would affect the outcome of his claims.

                                              3
       CASE 0:19-cv-00260-JNE-ECW Doc. 118 Filed 03/05/21 Page 4 of 4




      Based on a de novo review of the record, the Court adopts the R&R and accepts

the recommended disposition. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); D.

Minn. LR 72.2(b)(3). Therefore, IT IS ORDERED THAT:

      1.     Defendant Mark Phinney’s Motion for Summary Judgement [ECF No. 88]
             is GRANTED.

      2.     Plaintiff’s due process claims are DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 5, 2021
                                                      s/ Joan N. Ericksen
                                                      JOAN N. ERICKSEN
                                                      United States District Judge




                                           4
